t c memo united_states tax_court james b golden jr and rayliene golden petitioners v commissioner of internal revenue respondent docket no filed date james b golden jr and rayliene golden pro_se carmino j santaniello for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure after a concession by respondent the issue remaining for decision is whether petitioners are entitled to an exemption deduction for miguel angel castellon acosta miguel some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in south windsor connecticut on the date the petition was filed in this case miguel arrived in the united_states on date as a refugee from a migrant camp in guantánamo bay cuba he was sponsored by the office of migrant services of the united_states catholic conference of the archdiocese of hartford connecticut miguel was years old when he arrived in the united_states his only belongings were the clothes he was wearing petitioners welcomed miguel into their home on date and he presently still resides there since his arrival in the united_states miguel has obtained his graduate equivalency diploma from east catholic high school has found a job that provides him with medical benefits and currently attends manchester community college on the advice of their accountant petitioners claimed an exemption deduction for miguel on their return respondent concedes that petitioners are entitled to a dependency_exemption deduction for james aiello petitioner wife's son from a previous marriage in the statutory_notice_of_deficiency respondent disallowed the claimed deduction respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 an individual taxpayer is allowed as a deduction in computing taxable_income an additional exemption for each dependent as defined in sec_152 sec_151 a dependent is generally defined as an individual who receives over half of his support from the taxpayer in the calendar_year in which the taxpayer's taxable_year begins sec_152 individuals listed under this general definition include among others an individual who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer's household sec_152 sec_1_152-1 income_tax regs provides that an individual is treated as a member of the taxpayer's household under sec_152 only if he lives with the taxpayer and is a member of the taxpayer's household for the entire taxable_year 268_f2d_208 9th cir affg per curiam 30_tc_879 douglas v commissioner tcmemo_1994_519 affd without published opinion 86_f3d_1161 9th cir according to petitioners their accountant relied upon language in sec_1_152-1 income_tax regs that provides that the period during the taxable_year preceding the birth of an individual does not prevent such individual from qualifying as a dependent under sec_152 the accountant concluded that miguel's situation fell within this exception to the requirement that an individual must be a member of the taxpayer's household for the entire taxable_year we disagree the exception provided in sec_1_152-1 income_tax regs clearly applies only to individuals born during the taxable_year miguel was not born during since miguel was not a member of petitioners' household during the entire taxable_year we find that he does not qualify as petitioners' dependent under sec_152 moreover petitioners introduced no evidence of amounts paid for miguel's support during we find that they have failed to prove that they provided more than half of miguel's support during rule a accordingly we hold that petitioners are not entitled to an exemption deduction for miguel for to reflect the foregoing decision will be entered under rule
